DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to Applicant’s amendment filed October 28, 2020. Claims 1-16 are pending in the application. Claims 1 and 10 have been amended. Claims 1-16 will presently be examined to the extent they read on the elected subject matter of record.

Status of the claims 
	The rejection of claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Copending Application No. 16/227,310 (‘310) in view of the Piper™ Herbicide Safety Data Sheet (2015, Valent) and the Fierce Herbicide Label (2014, Valent) is withdrawn due to Applicant’s submission and approval a Terminal Disclaimer. 
The rejection of claims 1, 4-10, 12, and 15 under 35 U.S.C. 103 as being unpatentable over Cui et al. (CN101953335B) in view of Dahmen et al. (US 5,990,048) and Shroff et al. (US 2016/0174551) is withdrawn due to Applicant’s amendment of the claims.
Rejections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They 
Terminal Disclaimer
The terminal disclaimer filed on October 28, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 16/227,310 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	 
New Rejections Necessitated by Amendment filed October 28, 2020
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over of Kovar et al. (WO 2017/083409) in view of Dahmen et al. (US 5,990,049), Shroff et al. (US 2016/0174551), Sievernich et al. (US 2011/0065579) and Faers et al. (US 2018/0235208). Shroff et al. cited by Applicant on the IDS filed 4/24/2019.
Applicant’s Invention
Applicant claims an aqueous herbicidal composition comprising: metribuzin; a salting-out agent; and polyvinyl alcohol, wherein the composition is a stable solution. Applicant claims the composition further comprises a protoporphyrinogen oxidase inhibitor, flumioxazin. Applicant claims the composition further comprises an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic wetter; propylene glycol, silicon emulsion, a mixture of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one, and magnesium aluminum silicate. 

Determination of the scope of the content of the prior art
(MPEP 2141.01)
Kover et al. teach an aqueous liquid herbicide composition comprising a water-insoluble pesticide, flumioxazin, and one or more water-soluble pesticides, for example one or more of metribuzin, dicamba and 2,4-D (Abstract). Kover et al. teach the composition comprises flumioxazin, metribuzin, and imazethapyr. The compositions comprise about 5% to about 10% by weight flumioxazin, about 30% to about 35% by weight of metribuzin, and about 5% to about 10% by weight imazethapyr. Kover et al. teach the compositions further comprise wetting agents, one or more dispersing agents, one or more antifoam agents, one or more antifreeze agents, one or more thickening agents, and one or more diluents (page 4, paragraph 20). Kover et al. teach the 


    PNG
    media_image1.png
    413
    293
    media_image1.png
    Greyscale

(page 20, Example 4, Table 4-paragraph 75).



Ascertainment of the difference between the prior art and the claims
	(MPEP 2141.02)
Kover et al. do not specifically disclose the composition comprises a salting-out agent and polyvinyl alcohol, a protoporphyrinogen oxidase inhibitor having a melting point of about 100° C or greater and a water solubility of about 200 milligrams per liter or less, the concentration of flumioxazin in claims 11 and 13, the composition further comprises a mixture of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one, and magnesium aluminum silicate.  It is for this reason Dahmen et al., Shroff et al., Sievernich et al. and Faers et al. are added as secondary references.

Shroff et al. teach a ZC composition comprising a) a microencapsulated pendimethalin and b) a suspension concentrate of a co-herbicide (page 15, claim 1). Metribuzin is a preferred co-herbicide (page 2, paragraph 35; page 3, paragraphs 47 & 48). Shroff et al. teach the alkali or alkaline earth metal salt of an organic acid is preferably selected from alkali or alkaline earth metal salt of a weak organic acid selected from acetic acid, citric acid, and tartaric acid (page 6, paragraph 107). The preferred alkali metal is selected from sodium and potassium (page 6, paragraph 108). Shroff et al. teach the alkali or alkaline earth metal salt of an organic acid is selected from sodium acetate or disodium succinate (page 6, paragraph 109). Shroff et al. teach the surfactant, polyvinyl alcohol, is present in the formulation about 0.2% to about 5% by weight of the formulation (page 6, paragraphs 110 and 112). Shroff et al. teach the alkali or alkaline earth metal salt is in an amount of from about 2% to 55% by weigh to the formulation (page 6, paragraph 113). Shroff et al. teach the anti-foam agent is from about 0.01 to about 0.01% to about 5% by weight of the formulation (page 6, paragraph 119). 
Sievernich et al. teach compound 649 comprises herbicide C1, flumioxazin, herbicide C2, metribuzin and herbicide C3, dicamba (page 34, compound 629 and compound 649). Sievernich et al. teach that compound 629 comprises glyphosate, pyroxasulfone, flumioxazin, and metribuzin.  Sievernich et al. teach that compound 649 comprises glyphosate, pyroxasulfone, flumioxazin, metribuzin, and dicamba. Sievernich et al. teach examples of thickeners include polysaccharides, such as xanthan gum (Kelzan®) and Veegum®, which is magnesium aluminum silicate (page 40, paragraph 584).
Faers et al. teach suspension concentrates comprising agrochemical compounds (Abstract). Faers et al. teach preferred herbicides include metribuzin (page 4, paragraph 87). Faers et al. teach suitable nonionic surfactants include polyvinyl alcohol (page 7, paragraph 97). Faers et al. teach suitable examples for preservatives are preparations containing 5-chloro-2-methyl-4-isothiazolin-3-one, 2-methyl-4-isothiazolin-3-one or 1, 2-benzisothiazol-3(2H)-one. Examples which may be mentioned include Kathon CG/ICP (Dow), Acticide SPX (Thor GmbH) and Proxel® GXL (Arch Chemicals).

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Dahmen et al., Shroff et al., Sievernich et al. and Faers et al. and formulate a composition that comprises a salting-out agent and polyvinyl alcohol. Kover et al. teach the composition comprises about 5% to about 6% by weight flumioxazin, about 32% by weight of metribuzin, and about 5% to about 6% imazethapyr. Kover et al. teach the compositions further comprise wetting agents, one or more dispersing agents, one or more antifoam agents, one or more antifreeze agents, one or more thickening agents, and one or more diluents. One of ordinary skill in the art would have been motivated to use known auxiliaries customarily used in the crop protection art, such as, ammonium sulfate and polyvinyl alcohol, as evidenced by the prior art references, Dahmen et al., Shroff et al., and Faers et al.  Dahmen et al. teach it is advantageous for specific purposes to incorporate ammonium salts such as ammonium sulfate, as further additives in the formulations that comprise metribuzin. Shroff et al. and Faers et al. teach the use of polyvinyl alcohol as a surfactant in compositions comprising metribuzin. As such, the skilled artisan would have been motivated to combine the salting-out agent, ammonium sulfate, and polyvinyl alcohol, known agrichemical additives, in the compositions taught by Kover et al. with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the claim limitation wherein the composition further comprising a protoporphyrinogen oxidase inhibitor having a melting point of about 100° C or greater and a water solubility of about 200 milligrams per liter or less, Kover et al. teach the composition comprises flumioxazin, metribuzin and imazethapyr used to control weeds. Flumioxazin is a protoporphyrinogen oxidase inhibitor (PPO-inhibitor). One of ordinary skill in the art would find it obvious that flumioxazin, which is specifically claimed in claims 3, 11 and 13, would have the claimed properties of claim 2, as a compound is not separable from its properties. By Applicant’s own admission in claims 3, 11 and 13, flumioxazin is prior art, and thus would have the claimed properties in claim 2, that is having a melting point of about 100° C or greater and a water solubility of about 200 milligrams per liter or less.
Regarding the limitation of claim 4, wherein the salting-out agent is a salt having a molecular weight less than about 500 grams per mole and a water solubility of greater than about 20% w/w at a temperature from about 20 to about 25 degrees Celsius and wherein w/w denotes weight by total weight of the composition, Kover et al. teach the composition comprises flumioxazin, metribuzin and imazethapyr used to control weeds. Flumioxazin is a protoporphyrinogen oxidase inhibitor (PPO-inhibitor). Dahmen et al. teach it is advantageous to incorporate ammonium sulfate in compositions comprising metribuzin. One of ordinary skill in the art would find it obvious that ammonium sulfate, which is specifically claimed as the salting agent in claims 7, 10 and 12, would have the claimed properties of claim 4, as a compound is not separable from its properties. By Applicant’s own admission in claims 7, 10 and 12, ammonium sulfate is prior art, and thus would have the claimed properties in claim 4, a molecular weight less than about 500 grams per mole and a water solubility of greater than about 20% w/w at a temperature from about 20 to about 25 degrees Celsius and wherein w/w denotes weight by total weight of the composition, without evidence to the contrary. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Dahmen et al., Shroff et al., Sievernich et al., and Faers et al. and use the concentrations of metribuzin, the salting-out agent and polyvinyl alcohol as claimed in claims 9, 10 and 12, as a matter of routine experimentation and optimization. Kover et al. teach the composition comprises about 5% to about 6% by weight flumioxazin, about 32% by weight of metribuzin, and about 5% to about 6% imazethapyr. The composition comprises about 3% to about 5% by weight of one or more wetting agents, about 1% to about 4% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. One of ordinary skill in the art would have been motivated to use varying amounts of the components of the composition to formulate effective herbicidal compositions. In addition, Shroff et al. also teach that an alkali or alkaline earth metal salt is used in an amount of from about 2% to 55% by weight to the formulation and polyvinyl alcohol is present in the formulation about 0.2% to about 5% by weight of the formulation in compositions comprising metribuzin. As such, one of ordinary skill in the art would have been motivated to use teachings from prior art references as guidance to determine result effective formulations. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results, without evidence to the contrary.
Regarding the concentrations of flumioxazin in claims 11 and 13, Kover et al. teach the composition comprises about 5% to about 6% by weight flumioxazin, about 32% by weight of metribuzin, and about 5% to about 6% imazethapyr. One of ordinary skill in the art would have been motivated to use the claimed concentration of flumioxazin because it falls within the range of the concentration of flumioxazin taught in Kover et al., 5% to about 10%. As such, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Dahmen et al., Shroff et al., Sievernich et al., and Faers et al. and use a mixture of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one in the compositions taught by Kover et al. Kover et al. teach the exemplary preservatives include 1, 2-Benzisothiazolin-3-one with 2-Bromo-2-nitropropan-1,3-diol. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to substitute a mixture of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one in the compositions taught by Kovar et al. as the preservative because the preservatives are functionally equivalent to the preservatives taught in the prior art, Faers et al. Faers et al. teach suitable examples for preservatives are preparations containing 5-chloro-2-methyl-4-isothiazolin-3-one, 2-methyl-4-isothiazolin-3-one or 1, 2-benzisothiazol-3(2H)-one. Examples which may be mentioned include Kathon CG/ICP (Dow) and Acticide SPX (Thor GmbH), which are mixtures of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one. Because the preservatives are functionally equivalent, one of ordinary skill in the art would have been motivated to use any of the preservatives in the compositions with a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kover et al., Dahmen et al., Shroff et al., Sievernich et al., and Faers et al. and use magnesium aluminum silicate in the composition. Kover et al. teach the composition comprises about 5% to about 6% by weight flumioxazin, about 32% by weight of metribuzin, and about 5% to about 6% imazethapyr. The composition comprises about 3% to about 5% by weight of one or more wetting agents, about 1% to about 4% by weight of one or more dispersing agents, about 0.1% to about 0.2% by weight antifoam agent, about 5% to about 7% by weight antifreeze agent, about 0.1% to about 0.2% by weight thickening agent, about 0.1% to about 0.2% by weight preservative, and about 30% to about 49% by weight diluent. Kover et al. teach an exemplary thickening agent is Kelzan® S, which is xanthan gum. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to substitute magnesium aluminum silicate in the compositions taught by Kovar et al. as the thickening agent because the thickening agents are functionally equivalent to the thickening agents taught in the prior art, Sievernich et al. Sievernich et al. teach examples of thickeners include polysaccharides, such as xanthan gum (Kelzan®) and Veegum®, which is magnesium aluminum silicate. Because the thickening agents are functionally equivalent, one of ordinary skill in the art would have been motivated to use any of the thickening agents, including magnesium aluminum silicate in the compositions with a reasonable expectation of success.  
Regarding the concentrations of the components of the composition claimed in claim 14, one of ordinary skill in the art would have been motivated to use the claimed concentration of the components as a matter of experimentation and optimization. First of all, one of ordinary skill in the art would have been motivated to formulate a composition comprising metribuzin, flumioxazin, a salting-out agent, polyvinyl alcohol, an acrylic graft copolymer, an alkylphenol ethoxylate free nonionic water, a silicone compound, 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one, propylene glycol, and magnesium aluminum silicate based on the teachings of Kover et al Dahmen et al., Shroff et al., Sievernich et al., and Faers et al., in combination, as these are all conventional additives used in formulating herbicidal compositions. Kover et al. teach the composition comprises about 5% to about 6% by weight flumioxazin, about 32% by weight of metribuzin, and about 5% to about 6% imazethapyr. Kover et al. further teach in example 4 that flumioxazin is 7.26% of the composition, metribuzin is 32.38% of the composition, the acrylic graft copolymer is 2% of the composition (Atlox 4894, dispersant), the alkylphenol ethoxylate free nonionic wetter is 4% of the composition (Atlox 4913, wetting agent), propylene glycol is 6% of the composition (antifreeze), the anti-foam agent, a silicon emulsion is 0.10% of the composition (SAG30), the thickening agent is 0.15% of the composition, and the 1,2-benzisothiazolin-3-one preservative is 0.1% of the composition (about 0.2%). Based on these teachings, one of ordinary skill in the art would have been motivated to use the teachings of Kover et al. to determine the starting point to adjust the components to formulate the optimal herbicidal composition, with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Regarding claim 16, wherein the composition is applied sequentially or concurrently with a compound selected from the group consisting of glyphosate, glufosinate, dicamba, 2, 4-D and mixtures thereof, Kover et al. teach the aqueous herbicide consists essentially of metribuzin, flumioxazin, and imazethapyr, with glyphosate. It would have been obvious to one of ordinary skill in the art that since the compositions are used to control undesirable plants by applying a herbicidally effective amount to the foliage of the undesirable plants. Based on this teaching, one of ordinary skill in the art would have been motivated to apply the herbicide composition consisting essentially of metribuzin, flumioxazin, and imazethapyr, with glyphosate, concurrently to undesirable plants. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive. Applicant argues that Kover fails to teach the use of polyvinyl alcohol and a salting out agent. Applicant argues that there is no motivation to combine Kovar with Dahmen or Shroff because neither teach that polyvinyl alcohol or ammonium salts could be used to overcome flumoxazin or metribuzin instability in solution. In response to Applicant’s argument, Kover et al. teach the composition comprises about 5% to about 6% by weight flumioxazin, about 32% by weight of metribuzin, and about 5% to about 6% imazethapyr. Kover et al. teach the compositions further comprise wetting agents, one or more dispersing agents, one or more antifoam agents, one or more antifreeze agents, one or more thickening agents, and one or more diluents. Kover et al. also teach the formulations comprising flumioxazin and metribuzin has improved long term storage stability, for example for at least 1 year or at least about 4 years, over other aqueous flumoxazin formulations. One of ordinary skill in the art would have been motivated to use known auxiliaries customarily used in the crop protection art, such as, ammonium sulfate and polyvinyl alcohol, as evidenced by the prior art references, Dahmen et al., Shroff et al., and Faers et al.  Dahmen et al. teach it is advantageous for specific purposes to incorporate ammonium salts such as ammonium sulfate, as further additives in the formulations that comprise metribuzin. Shroff et al. and Faers et al. teach the use of polyvinyl alcohol as a surfactant in compositions comprising metribuzin. As such, the skilled artisan would have been motivated to combine the salting-out agent, ammonium sulfate, and polyvinyl alcohol, known agrichemical additives, in the compositions taught by Kover et al. with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Applicant indicates that as demonstrated in Examples 3-5 of the Instant Specification the combination of polyvinyl alcohol and a salting out agent in a metribuzin solution that is stable for at least 4 weeks. This is surprising as metribuzin compositions containing a salting out agent or polyvinyl alcohol alone result in large crystal growth. In response to Applicant’s argument, evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. Applicant claims an aqueous herbicidal composition comprising: metribuzin; a salting-out agent; and polyvinyl alcohol, wherein the composition is a stable solution. The data provided in Table 2, Example 3, demonstrates that a composition comprising metribuzin, 2.8% polyvinyl alcohol and 2.8% ammonium sulfate (composition 1C) produce microscopic crystals at 2 weeks and 4 weeks. The composition comprising metribuzin, 1.5% polyvinyl alcohol and 2.8% ammonium sulfate (composition 1D) produce no microscopic crystals at 2 weeks and 4 weeks, compared to compositions that contain no polyvinyl alcohol and/or no ammonium sulfate, which has macroscopic crystals. The compositions comprise other components, acrylic graft copolymer, alkylphenol ethoxylate free nonionic wetter, propylene glycol, potassium citrate, silicone emulsion, a mixture of 1.15% 5-chloro-2-methyl-4-isothiazolin-3-one and 0.35% 2-methyl-4-isothiazoline-3-one, and magnesium aluminum silicate. The instant claims are directed to any salting-out agent. The data provided contains ammonium sulfate. Ammonium sulfate is one species of salting-out agent. It cannot determined if any salting-out agent, as currently claimed, will provide the same purported stability when combined with polyvinyl alcohol. It also appears that the amount of polyvinyl alcohol and ammonium sulfate is important in the determining the stability of compositions. It also cannot be determined if compositions will have the same purported stability if the compositions do not contain the other components, acrylic graft copolymer, alkylphenol ethoxylate free nonionic wetter, propylene glycol, potassium citrate, silicone emulsion, a mixture of 1.15% 5-chloro-2-methyl-4-isothiazolin-3-one and 0.35% 2-methyl-4-isothiazoline-3-one, and magnesium aluminum silicate.  Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                             
/JOHN PAK/Primary Examiner, Art Unit 1699